Title: [May 1774]
From: Washington, George
To: 




May 1st. At home all day. Alone.
 


2. Rid in the forenoon with Mrs. Washington to Belvoir.
 


3. At home all day. Mr. Adam dined and lodged here.
 


4. At home all day alone.
 


5. Set off for Mr. Calverts. Dined and lodged there.
 


6. After dinner returnd home. Mr. & Mrs. Custis & Miss Calvert came home with us. Found Mr. Tilghman here.
 


7. Went with the above Company to a Boat Race & Barbicue at Johnson’s Ferry. Returnd at Night with Mr. Milner.


   
   In 1745 a ferry was authorized to cross the Potomac from the land of William Clifton to the Maryland shore (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 5:364). GW’s 1760 purchase of the Clifton’s Neck land included Clifton’s home, which, after Clifton moved out in 1761, GW rented to Samuel Johnston (Johnson). Near the house was

the ferry, which was now called Johnston’s ferry. It was often used by GW in trips northward, and GW described it in 1773 as being “upon the most direct Road leading from Annapolis . . . to Williamsburg” (Va. Gaz., P&D, 29 July 1773). A boat race held in 1774 on the Rappahannock River involved two long boats, each with a captain and five or six Negro hands, who rowed a mile out “round a Boat lying at Anchor” and then back to shore. Among the spectators, who picnicked on the shore and in boats in the river, small bets were made (FITHIANHunter Dickinson Farish, ed. Journal & Letters of Philip Vickers Fithian, 1773–1774: A Plantation Tutor of the Old Dominion. Williamsburg, Va., 1943., 198, 202). GW ordered 48 bottles of claret “for the Boat Race at Johnsons Ferry” from William Herbert, who later assumed the cost (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 122).



 


8. Mr. Tilghman, & Mr. Milner went away after Breakfast. We (that is the rest) went to Pohick Church.
 


9. At home all day alone.
 


10. Miss Calvert, Miss Custis & Mr. Custis went over to Maryland. I contd. at home all day. Major Wagener and Mr. Thoms. Triplet dind here.


   
   miss CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860.: GW obviously meant Mrs. John Parke Custis.



 


11. At home all day alone.
 


12. Set of with Mrs. Washington for Williamsburg. Dined at Dumfries & lodgd at Colo. Lewis’s in Fredericksburg.
 


13. At Fredg. all day. Dined at Colo. Lewis’s & spent the Evening at Weedens.

	
   
   On 11 April 1774 GW wrote to Dr. Hugh Mercer: “I will bring down my title papers [for the Ferry Farm] & leave them with you, as I go to the Assembly” (DLC:GW). The sale by GW of his boyhood home to Hugh Mercer was concluded, probably on this day; but within a year the Revolution broke out, and in Jan. 1776 Mercer was appointed brigadier general in the Continental Army. He was with GW’s army from the New York campaign in 1776 to the Battle of Princeton, where he was mortally wounded. Mercer’s brother-in-law George Weedon, as executor of the estate, offered to pay GW in the current (1778) much-inflated currency. “After animadverting a little upon the subject,” GW authorized Lund Washington to accept the payment (GW to Lund Washington, 17 Aug. 1779, DLC:GW).



 


14. Dined at Roys Ord[inar]y & lodgd at Tods Bridge.


   
   During the previous year John Hoomes had built a new tavern on the main road, “a little above the Bowling Green,” and it was now being kept by Wiley Roy (Va. Gaz., R, 2 Dec. 1773, and P, 6 Dec. 1776).



 



15. Breakfasted at Ruffins Ferry and dined and lodgd at Colo. Bassetts.
 


16. Came to Wmsburg., dind at the Governors & spent the Evening at Mrs. Campbells.


   
   The current session of the House of Burgesses opened on 4 May and achieved a quorum the next day. During this week, GW and John West received petitions from William Ramsay, Robert Adam, John Carlyle, and John Dalton, four of the leading merchants and town fathers of Alexandria, requesting certain acts to be passed in this session. One would lower the duty on rum. A second was for “the inlargement of our Town . . . as this place is in a very thriving condition.” A third act would standardize the quality and packing of “the Herring fishery which you well know, is become very considerable.” Finally, the two Fairfax County burgesses were advised they would also receive “a petition for a more effectual method to prevent the raising of Hogs and suffering them to run at large, also Goats and Geese” (16 May 1774, DLC:GW).



 


17. Dined at the Speakers & Spent the Evening at Southalls.
 


18. Dined at the Club at Mrs. Campbells and Spent the Evening at Southalls.
 


19. Dined & Spent the Evening at Mrs. Campbells.
 


20. Dined at Mrs. Campbells & Spent the afternoon at my own lodgings.
 


21st. Dined at the Speakers & went up to Colo. Bassetts in the afternoon.


   
   During this week, news reached Williamsburg of the passage of an act by the British Parliament closing the port of Boston on 1 June until it paid reparations for the tea destroyed in the Boston Tea Party the previous December.



 


22. At Colo. Bassetts all day.
 


23. Came to Williamsburg with Mrs. Washington. Dined at the Attorneys, & spent the Evening there.


   
   While the Washingtons were dining at the home of John Randolph, a handful of younger burgesses, led by Thomas Jefferson, Patrick Henry, and Richard Henry Lee, “cooked up a resolution,” as Jefferson later recalled, “for appointing the 1st day of June, on which the [Boston] port-bill was to commence, for a day of fasting, humiliation, and prayer.” To introduce the resolution, the young burgesses “agreed to wait the next morning on Mr.

[Robert Carter] Nicholas, whose grave and religious character was more in unison with the tone of our resolution. . . . He moved it the same day [24 May]; the 1st of June was proposed; and it passed without opposition” (BERGHAlbert Ellery Bergh, ed. The Writings of Thomas Jefferson. Memorial Ed. 20 vols. Washington, D.C., 1903–4., 1:9–10).



 


24. Dined at the Speakers & Spent the Evening at Mrs. Campbells.
 


25. Dined and spent the Eveng. at the Governor’s.
 


26. Rid out with the Govr. to his Farm and Breakfasted with him there. Dined at Mrs. Dawson’s, & spent the Evening at my lodgings.


   
   Today’s House of Burgesses session did not begin until 11:00 A.M., giving GW ample time to return the few miles from Governor Dunmore’s farm. When the governor returned to town this day he proceeded to dissolve the assembly, ostensibly because of the resolution for a fast day. GW later discussed Dunmore’s action in a letter to George William Fairfax: “this Dissolution was as sudden as unexpected for there were other resolves of a much more spirited nature ready to be offerd to the House wch. would have been unanimously adopted respecting the Boston Port Bill as it is call’d but were withheld till the Important business of the Country could be gone through. As the case stands the assembly sat In 22 day’s for nothing—not a Bill being [passed]” (10 June 1774, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:223).



   
   The expiration of two laws in particular would lead to major consequences in the colony. One was the law setting the schedule of fees for the colony’s court system (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:515), which had expired the previous month, thus closing the courts to civil cases. The other was the colony’s basic militia act (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 7:93–106), which had come up for renewal in the spring 1773 assembly but had been caught in a conflict between the burgesses and the council when Governor Dunmore had prorogued the assembly on 15 Mar. The militia act had thus expired on 20 July 1773.



 


27. Dined at the Treasurers and went to the Ball given by the House of Burgesses to Lady Dunmore.


   
   For this date the Virginia Gazette had some political news: “This Day, at ten o’Clock, the Honourable Members of the late House of Burgesses met, by Agreement, at the long Room in the Raleigh Tavern, in this City, called the Apollo,” where an “Agreement was unanimously entered into by that patriotick Assembly, in Support of the constitutional Liberties of America, against the late oppressive Act of the British Parliament respecting the Town of Boston, which, in the End, must affect all the other Colonies” (Va. Gaz., P&D, 26 May 1774).



   
   The meeting agreed to boycott tea and other goods of the East India Company. They then directed their committee of correspondence to write to other colonies “on the expediency of appointing deputies from the several colonies of British America, to meet in general congress” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76,

xiv). GW joined the other burgesses and a number of local leaders in signing the statement.



   
   The “Ball and Entertainment at the Capitol” was given “to welcome Lady Dunmore and the rest of our Governour’s Family to Virginia” (Va. Gaz., P&D, 26 May 1774).



 


28. Dined at Mrs. Campbells & Spent the Evening at my Lodgings.
 


29. Went to Church in the fore, & afternoon. Dined at Mrs. Dawsons & spent the Eveng. at my Lodgings.

   
   On this Sunday afternoon letters from Boston to the Virginia committee of correspondence arrived in Williamsburg asking for a nonimport and nonexport association by all of the colonies, to reopen the port of Boston.


 


30. Dined at Mr. Southalls. Spent the Evening in my own Room.

   
   Peyton Randolph called together the 25 burgesses who remained in town to discuss what action Virginia should take on the circular letters from Boston. The meeting agreed that Virginia should act in concert as much as possible with the other colonies and voted to call a meeting of the burgesses in 90 days to decide on steps to be taken. The group then agreed to send the news of their decisions “through the Hands of our Friends in Philadelphia to our Friends in Boston” (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1773–76, 139–40).


	
   
   GW commented that “the Ministry may rely on it that Americans will never be tax’d without their own consent that the cause of Boston . . . is and ever will be considerd as the cause of America (not that we approve their conduct in destroyg. the Tea) and that we shall not suffer ourselves to be sacrificed by piece meals though god only knows what is to be become of us” (GW to George William Fairfax, 10 June 1774, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:224).


 


31. Dined at Mr. Charltons & spent the Evening in my Room.

   
   Although by law only the governor could summon the burgesses into session, the members remaining in Williamsburg today called for a convention of all their colleagues on 1 Aug. (Peyton Randolph et al. to members of the late House of Burgesses, 31 May 1774, DLC:GW; see also JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 1:105–12; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:348–66).


